Citation Nr: 0808881	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of entitlement to VA benefits.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 administrative 
decision by the by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran provided evidence that he was married in 1946 
and again in 1966.  He provided no evidence of the 
dissolution of either marriage during his lifetime.

2.  The veteran and the appellant were married, by ceremony, 
in June 2002.

3.  The veteran died in July 2002.

4.  The appellant contends that she and the veteran 
maintained a common-law marriage since 1987.

5.  Common-law marriage is not recognized by the Commonwealth 
of Puerto Rico.

6.  The appellant contends she was not aware of the veteran's 
prior marriages, or that common-law marriage was not 
recognized by the Commonwealth of Puerto Rico.  

7.  The Board finds that the appellant's contentions, that 
she was the common-law wife of the veteran since 1987, to not 
be credible.  


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50-3.54, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1943 to November 
1945.  He provided evidence of a marriage to M.D.L. in 1946.  
The marriage took place in April 1946.  

The veteran submitted a claim for benefits in August 1976.  
He said he was divorced from M.D.L. in 1960.  He also said he 
married A.C. in 1961.  

The veteran later submitted a letter from the Social Security 
Administration (SSA) in April 1980.  The letter was dated in 
March 1980 and showed that the veteran's SSA disability 
payments were paid to A.C. on his behalf.  

The veteran submitted a VA Form 21-686C, Declaration of 
Marital Status in June 1982.  He reported A.C. as his spouse.  
He also said the marriage occurred in 1966.  

The veteran was afforded a VA psychiatric examination as part 
of his claim for nonservice-connected pension benefits in 
July 1982.  The examiner said that the veteran came in by 
himself but was married.  He was diagnosed with dysthymic 
disorder but determined to be competent to handle his funds.  
The veteran was to have psychological testing.  However, the 
psychologist reported that the veteran was unable to complete 
the testing because he was extremely depressed and had crying 
spells during the interview.  The veteran was unable to write 
or hold a pencil due to shaking.

The veteran submitted a new claim for nonservice-connected 
disability pension benefits that was received in May 1987.  
He submitted a VA Form 21-527 and reported his marital status 
as 'widowed".  He did not provide any information regarding 
the death of his spouse, presumably A.C.

The veteran was granted entitlement to pension benefits in 
September 1987.  His pension payment was based on his income 
level alone.  The veteran provided financial information to 
support his continued entitlement to his pension benefits 
from 1988 to 1994.  He always reported that he was single.  

The veteran submitted a statement in August 1989 wherein he 
inquired about other benefits he might be entitled to in 
order to increase his monthly payments.  He said that he 
could not afford to take care of himself.  The RO construed 
the statement as a claim for aid and attendance benefits.  
The RO wrote to the veteran and identified the type of 
evidence he should submit in support of his claim in February 
1990.  The RO denied the claim in June 1990.  

There is a gap in the claims folder between the last 
financial report from the veteran in September 1994 and a 
Report of Contact (ROC) dated August 26, 1998.  The ROC notes 
that the appellant was the owner of a home (Hogar) "San 
Carlo" and had come to the RO to inquire about the veteran's 
benefits.  The ROC noted that the veteran's benefits had been 
mailed to Hogar San Rafael but were returned because the 
veteran was no longer at that home.  The appellant gave her 
mailing address and said that the veteran was receiving his 
SSA benefits at that address.  The ROC noted that the veteran 
was contacted.  The veteran reported that he was not 
receiving any money as it would go to the owner of the home.  
This included his SSA benefits.  

A copy of a check for the veteran's SSA disability was 
included.  The appellant was listed as the payee for the 
veteran.  Of note, the appellant's name was different than 
that used on her current VA claim.  The check was dated in 
August 1998.

The next item of record in the claims folder is a claim for 
aid and attendance and housebound benefits for the veteran 
that was submitted by the appellant in March 2001.  She said 
he was an old man that also had dementia, Alzheimer's disease 
and needed to be cared for.  She said the veteran was living 
at her Hogar San Carlo.  She said he had become totally 
disabled and had gone to a VA hospital against "our" advice 
and got lost.  She said he ended up in another home and she 
was taking the necessary action to transfer him to her house.  
The appellant also identified herself as the veteran's 
custodian for his SSA benefits.  At no time did she state 
that she was the veteran's spouse, or that she had any type 
of special relationship with him.

The appellant also submitted a statement wherein she asked to 
be appointed as the custodian for the veteran.  She said the 
veteran had been with "us" for approximately 10 years.  He 
was an invalid and living in the San Rafael Home.  She said 
she was the veteran's custodian for his SSA benefits.  She 
stated that the veteran was currently a resident in another 
home but he desired to return to her home.  She said he had 
left her home to go to VA but become lost.  As he was an 
invalid he was placed in the other home by social services.

The RO received a letter from the SSA that reported on the 
veteran's benefits for the period from November 1999 to 
October 2000.  The letter was again addressed to the 
appellant, using the same name as on the SSA check.  

The veteran was afforded VA examinations to assess his status 
in September 2001.  The psychiatric examiner noted that the 
information for the examination was provided by the 
appellant.  She was described as the owner of a nursing home 
where the veteran was sent by social services some 12 years 
earlier.  She said a brother of the veteran had called about 
the veteran in the past but she thought he had died.  There 
were no other family members to take care of the veteran.  
She said that the veteran said things that made no sense but 
he was fairly manageable with supervision.  The examiner 
noted that the veteran stated that he had just gotten out of 
the Army and commented that this clearly was not the case.  
The examiner stated the following:

As can be clearly seen from his 
statements none of them are true and 
they do not have any real logic.  
Either this veteran is a chronic 
mental patient or he is a case of 
Dementia but either way, the veteran 
is not capable of making decisions 
or giving information, therefore he 
is not considered mentally competent 
to handle any kind of monetary 
benefits."

Statement from VA mental disorders examiner in report dated 
September 11, 2001.

The veteran was also afforded a VA aid and attendance 
examination.  He was noted to have been a resident in a 
foster home for the past 12 years.  He was accompanied to the 
examination by his foster mother, the appellant.  The veteran 
was given several diagnoses to include dementia and 
Alzheimer's disease.

Associated with the claims folder are VA treatment records 
for the period from November 2000 to September 2001.  Entries 
from a November 2000 note that the veteran was found 
wandering a supermarket parking lot.  The social worker noted 
that the veteran's monthly benefits paid for care at Hogar 
San Carlos.  The social worker further noted that the veteran 
did not want to return to this home.  He stated he was 
mistreated by the owner of the foster home.  He described the 
owner's country of origin - that of the appellant.  The 
social worker noted that there was no family support system 
at all.  The veteran was given a list of foster homes 
available and asked to consider one that was close to the 
hospital and could provide transportation for his 
appointments.  An outpatient entry from February 2001 stated 
that the veteran was brought in to be seen by a social 
worker.  He had been found by police.  The veteran said he 
felt that he had suddenly lost his memory and felt drowsy and 
weak.  The examiner noted that the veteran was divorced and 
lived at a nursing home.  The veteran said that he suspected 
that the owners of the nursing home were keeping most of the 
money he received during the month.  He wanted to move to 
another nursing home.  

The veteran was granted entitlement to special monthly 
pension based on the need for aid and attendance in November 
2001.  The benefits were established as of March 19, 2001.  
The rating decision also noted that a finding of incompetency 
was proposed.

Notice of the rating action was provided in November 2001.  
The notice was addressed to the veteran at the appellant's 
nursing home.  The notice included a copy of the rating 
decision and advised the veteran that a finding of 
incompetency was proposed.

The RO issued a decision that implemented the finding of 
incompetency on June 19, 2002.  Notice of the rating decision 
was provided to the veteran on July 9, 2002.  The address 
used was different from the letter of November 2001.  

Associated with the claims folder is a copy of a VA Form 21-
592, Request for Appointment of a Fiduciary, Custodian or 
Guardian, dated June 21, 2002.  The address listed for the 
veteran is the same as that used in the letter of July 2002.  
The form contained an entry of "unknown" for the name and 
address of any spouse or next of kin.  

The RO received a claim for payment of burial benefits on 
July 18, 2002.  The claim reported the veteran's death in 
July 2002.  The appellant was listed as the source of 
information.  She reported her status as the veteran's 
spouse.  

The RO granted the payment of a burial allowance for a 
nonservice-connected death and a transportation allowance to 
the appellant in August 2002.  

Associated with the claims folder is a short report from a 
field examiner dated July 30, 2002.  A field examination had 
been requested in conjunction with the finding of 
incompetency and a need for the appointment of a 
fiduciary/custodian.  The examiner noted he had contacted the 
appellant.  She informed the examiner of the veteran's death.  
She also reported that she had married the veteran one week 
prior to his death.  She was unable at the time to present 
corroborating evidence.  The examiner said she was provided 
with advice on receipt of applicable VA benefits.  The 
appellant said she had already been to a VA office and had 
obtained applicable VA forms.  She would forward her marriage 
certificate when it was available.

The appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) in August 2002.  She 
limited her claim to entitlement to death pension benefits by 
explicitly stating the veteran's cause of death was not 
related to service.  She provided no information in regard to 
the veteran's prior marriages.  She wrote in "N/A" for all 
questions regarding that subject.  She did the same as to any 
prior marriages for herself.  She said she lived with the 
veteran continuously since their marriage and that separation 
was caused by his death.

The appellant included a copy of a certificate of marriage 
that appears to have the proper authentication by the 
Commonwealth.  The certificate shows that she and the veteran 
were married in June 2002, approximately three weeks prior to 
his death.  The ceremony was listed as celebrated by a 
reverend.  

She also included completed copies of VA Form 21-4171, 
Supporting Statement Regarding Marriage.  The forms were 
signed by two individuals identified as daughters of the 
appellant.  The information provided on both forms was 
essentially the same; they said they met the veteran in 
December 1987.  They knew him for 14 years.  They each had 
known the appellant for 35 years.  The veteran and the 
appellant were generally known as husband and wife and 
neither the veteran nor the appellant denied the marriage.  
They each considered the veteran and appellant as husband and 
wife.  They included years and cities as "addresses" for 
when the appellant and veteran lived together between 1987 
and 2001.  They stated that the veteran had never had any 
other marriage.  

The appellant submitted answers to a "Deemed Valid 
Development Questionnaire."  She said that when she and the 
veteran began living together it was meant to be like husband 
and wife.  This began in 1987.  She had lived with him 
continuously until his death.  They held themselves out 
openly to the community as married.  They were legally 
married to each other.  She said that neither she nor the 
veteran was legally married to anyone else.  She failed to 
respond to the questions regarding her knowledge of the 
requirements for a legal marriage in Puerto Rico and whether 
there were any legal impediments to her marriage to the 
veteran.  

The RO wrote to the appellant in July 2003.  She was asked to 
provide specific information as to when she and the veteran 
began living together, and did she know that Puerto Rico 
required a legal ceremony for marriage.  In addition, she was 
asked to state whether, on the date she and the veteran began 
living together, she was aware of any legal impediments as to 
why a legal ceremony could not take place.  The appellant was 
informed that this statement would be accepted as proof of 
the lack of knowledge of any legal impediment to such a 
marriage in the absence of evidence to the contrary.  

The appellant responded in August 2003.  She said that, 
because they lived together, she did not know they had to 
have a legal ceremony.  She stated that the veteran was never 
married and she was not aware of any legal impediment for 
them to not consider themselves husband and wife.  Finally, 
she said she was not aware that Puerto Rico did not recognize 
a common-law marriage.

The RO issued a letter denying the claim in October 2003.  
The RO noted that the veteran had been married twice before 
and the appellant had been asked to provide information 
regarding those marriages.  The appellant was given until 
September 2004 to provide additional evidence/information.

The appellant responded in November 2003 that she was not 
aware that the veteran had been married before.  In March 
2004 she submitted evidence regarding the dissolution of a 
prior marriage of hers that she had failed to report.  She 
submitted a copy of the decree that showed she was married to 
C.D.T. in San Juan in November 1974.  The divorce was made 
effective from May [redacted], 1979.  She again stated that she was 
not aware that the veteran had any prior marriages.

The RO denied the appellant's claim in September 2004.  The 
RO advised that the appellant had not provided the evidence 
requested regarding the veteran's prior marriages.  She had 
until the end of the month to provide the requested evidence.

The appellant responded that same month.  She provided 
another copy of her divorce decree.  She acknowledged the 
names of the veteran's two wives but said he was never 
married to them.  They only lived together.  

The RO again denied the appellant's claim in January 2005.  
She was informed that there was evidence of record of the 
veteran having been married to M.D.L. and A.C.  She was 
further informed that she must submit evidence of the status 
of those marriages by September 2005.

The appellant responded with a statement and additional VA 
Form 21-4171s in February 2005.  She said the veteran never 
told her that he was married before and she could not provide 
any information in regard to the prior marriages.  She said 
she came from a nearby country that recognized common-law 
marriages and she was not aware that Puerto Rico did not 
recognize such marriages.  She also submitted a copy of a VA 
Form 21-4170, Statement of Marital Relationship, and new 
answers to the Deemed Valid Development Questionnaire.  On 
the VA Form 21-4170, she reported that she and the veteran 
began living as husband and wife in 1987 and that they had 
continued to live as such until his death.  She also reported 
that she never used his last name and was known as V.F.  She 
listed the name of an individual that was supposed to be her 
neighbor and aware of her relationship.  However, the name 
provided was that of her daughter and she had already 
submitted a VA Form 21-4171.  On the questionnaire, the 
appellant now reported that she and the veteran had been 
legally married to other people.  

The appellant included three additional copies of VA Form 21-
4171 that were signed by different individuals.  None of them 
identified their relationship to either the veteran or the 
appellant; they only said they knew them.  All of the forms 
contained the same information that they knew the veteran and 
appellant as living together from April 1996 to March 2001.  
Two of the forms were completed by a person with the same 
handwriting with only the signatures being different.  

One individual said they had known the veteran and the 
appellant since April 1996.  A second said they had known 
them since December 1997.  The third person said they had 
known the veteran since December 1995 and the appellant since 
December 2002.  

Associated with the claims folder is a statement from an 
individual who said they had worked for the appellant at her 
nursing home in July 2005.  The employee said the appellant 
and her husband ran a nursing home and that the veteran was a 
patient there for many years.  She said the home deteriorated 
and social services closed it and took the veteran.  She said 
the appellant got divorced.  She said the appellant moved the 
veteran to her home and was his custodian.  There were seven 
people at the home.  She said the appellant had a lover and 
would go to the house where she used to live.  She said the 
appellant had a plan to get the veteran's SSA and VA 
benefits.  She said it was a lie that the veteran asked the 
appellant to marry him before he died.  She also said the 
veteran was always bad mentally but the pastor believed him 
and married the appellant and the veteran.  She stated that 
SSA had denied the appellant benefits and that she now wanted 
to deceive VA.  She said she was sending proof of the 
security of the "bus."  This was a translated document.

The RO issued an administrative decision that denied the 
appellant status as the surviving spouse of the veteran for 
the purpose of collecting VA benefits in November 2005.  The 
decision cited to evidence from 1961 to July 2005 in 
determining that the evidence did not establish a common-law 
marriage.

The appellant disagreed with the decision in December 2005.  
She said she was married to the veteran for one month prior 
to his death and took care of him and lived with him for 17 
years.  She perfected her appeal in May 2006.  At that time 
the appellant claimed that she was not able to understand 
English and that she was unable to answer all questions 
correctly.  She stated that she was legally married to the 
veteran and that they lived together as husband and wife for 
over 15 years.  She said she took him to all of his medical 
evaluations and always portrayed herself as his wife.  She 
said if there was a legal impediment, she was not aware of 
it.

The appellant originally requested a Travel Board hearing in 
her case.  However, she elected to have a local hearing in 
lieu of a Board hearing in August 2006.  The appellant 
testified that she and the veteran had lived as husband and 
wife for either 15 or 17 years.  They had no children and 
were always together during those years.  She said the 
veteran had always insisted that they be married and that in 
his last months he again asked her to marry him so he could 
pass calmly.  She said she did not know of any family for the 
veteran.  She said the veteran did recognize her even though 
he had been found incompetent.  She also testified that he 
was alert when he was married.  The appellant acknowledged 
her prior marriage but did not know if the veteran had been 
married before or not.  

II.  Analysis

Death pension may be paid to a surviving spouse that was 
married to a veteran for: 1) one or more years prior to the 
veteran's death; or, 2) for any period of time if a child was 
born of the marriage or born to them before the marriage; or, 
3) prior to the delimiting date, which in this case would be 
January 1, 1957, as the veteran was a veteran of World War 
II.  See 38 U.S.C.A. § 1541(f) (West 2002); 38 C.F.R. 
§ 3.54(a) (2007).  

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2007), and who was the spouse of the veteran at the 
time of the veteran's death.  See 38 C.F.R. § 3.50(b) (2007).  
The surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  See 38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  See 38 C.F.R. 
§ 3.50(b)(2); see also 38 U.S.C.A. § 101(3) (West 2002).  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  A 
valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a) (2007).  In certain cases, such as this one, an 
individual may be recognized as a surviving spouse of the 
veteran despite an invalid marriage where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid.  38 C.F.R. § 3.52 (2007).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).  See Colon v. Brown, 
9 Vet. App. 104, 107-08 (1996); Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994).  

The evidence of record establishes that the veteran was 
married to M.D.L. in April 1946.  The marriage certificate is 
of record.  The record does not contain evidence of the 
dissolution of this marriage, by divorce or death, except 
from the veteran's later statements.  There is no evidence of 
the veteran's marriage to A.C., other than his statements.  
He did not provide a copy of the marriage certificate or 
other forms of evidence to establish the marriage.  VA 
medical records through 1982 did report him as being married 
and there is a letter from the SSA showing A.C. as his 
custodian for benefits.  Likewise, there is no evidence of 
the dissolution of this marriage other than the veteran 
saying he was a widower on one of his claims for benefits.  

These prior marriages constitute a legal impediment to the 
appellant's later marriage to the veteran.  She contends she 
was completely unaware that the veteran was ever married 
before she began her relationship with him.  She further 
contends that the veteran was never married to his prior 
spouses; he only lived with them.

The evidence is unequivocal regarding the appellant's 
marriage to the veteran by a ceremony in June 2002, 
approximately three weeks before his death.  Assuming, 
arguendo, that there were no legal impediments to this 
marriage; this also establishes that they were not married 
for a year or more.  Also there was no child born, either 
during or before the marriage.  Finally, the marriage 
occurred after the delimiting date.  Thus, based on the 
ceremonial marriage, the appellant satisfies none of the 
necessary marriage date criteria from 38 U.S.C.A. § 1541(f) 
and 38 C.F.R. § 3.54.

The appellant can only establish her status as a surviving 
spouse through a deemed valid marriage based on her claim of 
a common-law marriage to the veteran.  

The appellant's claim is very similar to that addressed in 
VAOPGCPREC 58-91.  In that opinion the appellant alleged a 
common-law marriage with the veteran of four years.  They 
were married in a legal ceremony 9 days prior to the 
veteran's death.  In discussing the case, the General Counsel 
noted that common-law marriages were not recognized in Puerto 
Rico.  The opinion held that 38 U.S.C.A. § 103(a) provides, 
in part, that a claimant that enters into a marriage with a 
veteran, without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The opinion further held that the requirement for a marriage 
ceremony by a jurisdiction, that does not recognize common-
law marriage, constitutes a legal impediment to such a 
marriage for purposes of 38 U.S.C.A. § 103(a).  

In this case the veteran resided at what can be characterized 
as a residence or nursing home run by the appellant.  The 
exact date this began is not clear from the record but it was 
more than one year prior to the veteran's death.  She alleges 
this was in 1987.  She also alleges that the veteran lived 
with her as husband and wife from that time.  Moreover, the 
appellant contends that she was unaware of any prior 
marriages for the veteran or that common-law marriages are 
not recognized by Puerto Rico.  She has stated that the 
veteran did not actually marry the two prior spouses listed 
in VA records; he only lived with them for a period of time.

The appellant submitted her own statements and VA Form 21-
4171s from five individuals in support of her contentions 
that she and the veteran lived together as husband and wife.  
According to some witnesses, since 1987, and to others since 
1996.

The Board does not find the appellant's contentions credible.  
The preponderance of the evidence demonstrates that her 
relationship with the veteran was that of a care provider or 
keeper of the home where he resided.  She never indicated any 
type of a marital relationship at any time before his death.  
This is significant as she came to the RO to inquire about 
the veteran's benefits in August 1998.  She noted she was his 
custodian for his SSA benefits at that time and wanted his VA 
benefits sent to her home address.  She did not say they were 
husband and wife.  Further, a ROC from that time noted a 
discussion with the veteran who only related that his money 
was going to the owner of the home, the appellant.  

The several letters from the SSA of record are addressed to 
the appellant with a different name than any she used in 
dealing with VA.  Further, they never identified her as 
anything but the custodian, even as late as August 2002.  The 
appellant has never submitted evidence of her recognition as 
a surviving spouse by the SSA.  Moreover, her use of a 
different name when dealing with the SSA than that in her 
dealings with VA, continued to 2002, conveys a lack of 
honesty in dealing with the government.  She has not 
explained why she would use a different name to act as 
custodian for the veteran's SSA benefits during his lifetime.

The November 2000 VA outpatient entry noted that the veteran 
did not want to return to the home run by the appellant.  He 
felt he was being mistreated by her.  There was no mention of 
the appellant as his wife, only as the operator of the home.  
Another VA entry from February 2001 noted the veteran was 
divorced.  The veteran expressed concern that the appellant 
was taking most of his money.  He wanted to move to another 
home.  These records do not convey a sense of any type of 
relationship to the appellant outside of her being the owner 
of the home.

The March 2001 statement from the appellant supports that the 
veteran was sent to a different home and that she was trying 
to get him back to her home.  She also stated that the 
veteran was a sick old man with dementia and Alzheimer's 
disease.  She did not refer him to him as her common-law 
husband of many years or that they had any relationship other 
than his being a resident of her home.  

The September 2001 VA mental disorder examination noted that 
the appellant brought the veteran to the examination as his 
foster mother and that the veteran had been living in her 
foster home for 12 years.  Again, she did not identify 
herself as his common-law spouse.  Further, the appellant 
told the examiner that the veteran said things that made no 
sense and was fairly manageable with supervision.  The 
appellant submitted statements after the veteran's death 
wherein she said she always identified herself as the spouse 
of the veteran at his appointments.

The appellant was married in the Commonwealth of Puerto Rico 
in 1974 and divorced in 1979.  The appellant was legally 
married according to the laws of the Commonwealth and sought 
a divorce based on those same laws.  The Board finds that 
this weighs against her statement that she was unaware of the 
prohibition against common-law marriages in the Commonwealth, 
despite her statements to the contrary.  

In addition, the veteran never reported having a spouse 
through the many years he submitted his financial forms to 
maintain entitlement to his pension benefits.  Nor did he 
make any such allegations in other VA treatment records or 
submissions to VA prior to his death.  

A review of the evidence in existence before the veteran's 
death does not show that he moved in with the appellant in 
1987 with the purpose of establishing them as husband and 
wife.  The evidence only supports the conclusion that the 
veteran was a resident in her nursing/foster home and that 
she received his SSA benefits as a custodian.  Further, the 
same evidence does not show that they held themselves out as 
husband and wife between 1987 and June 2002.  This is 
demonstrated both by the veteran's statements of being 
divorced, not reporting a new spouse, and referring to the 
appellant only as the owner of the nursing home, taking his 
money, and his wanting to live elsewhere and the appellant's 
statements where she referred to herself as the custodian for 
his SSA benefits and foster mother.  

The statements from the appellant, her daughters and other 
three individuals are simply not credible when assessed 
against the evidence of record prior to the veteran's death.  
The appellant failed to admit that she had a prior marriage 
when she was asked that question in the first questionnaire.  
Moreover, despite the appellant's many statements that she 
was from another country and unaware of the lack of 
recognition of common-law marriages in Puerto Rico, she never 
once identified herself as the veteran's spouse to VA from 
1987 to 2002.  Even when she wanted to be a custodian for his 
benefits in 2001, she still never said she was his spouse.  
If she truly believed she was his legal common law wife and 
that they had a common law marriage from their long 
association together, it is not credible that she would not 
assert that status in her communications with VA.  For these 
reasons the Board finds that the appellant's contention that 
she was unaware of the legal impediment for the requirement 
of a legal ceremony to be married in Puerto Rico as not 
believable.  

The additional statements are all made to support the 
appellant's contentions and do not address the inconsistent 
evidence that is contrary to their bald assertions of the 
relationship between the appellant and the veteran.  The 
appellant's daughters both report they had known the veteran 
for 14 years and the appellant for 35 years.  Other than 
through these forms, the appellant has only acknowledged one 
daughter throughout her claim.  Further, the divorce decree 
from her husband listed only one child from the marriage.  
Given the information provided on the forms, these two 
daughters would have to be the same age to have known the 
veteran and the appellant for the same exact number of years 
each.  

Further, the later statements also contain noticeable 
discrepancies that call their veracity into question.  In one 
form the individual states they knew the veteran and the 
appellant since December 1997.  Yet this person stated they 
knew of the address that they lived together from April 1996.  
Another statement said that the party did not know the 
appellant until December 2002.  It is difficult to imagine 
how that person could attest to any status between the 
veteran and the appellant if they only knew the appellant 
approximately six months after the veteran's death.  Further, 
both of these statements appear to have been prepared with 
the same handwriting but with two different signatures.  
Other than the difference in the dates for when the 
respective attestors said they knew the veteran and the 
appellant, the statements were identical.  The Board rejects 
these statements as simply not credible based on the 
information provided.  The forms appear to have been prepared 
for an individual to sign without that person having actual 
knowledge of the contents attested to on the form. 

The Board finds that the preponderance of the evidence is 
against finding proof of marriage under 38 C.F.R. § 3.205.  
The preponderance of the evidence also establishes that the 
appellant was aware of the legal impediment against a common-
law marriage and the requirement for a legal ceremony to be 
considered as married.  

The appellant was provided the opportunity to provide the 
necessary information to establish such proof.  The RO wrote 
to her a number of times with specific requests for 
information and provided her questionnaires to complete.  She 
responded to the requests for information.  However, the 
information provided by the appellant is not credible when 
considered with the other evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (noting that when 
determining the credibility of lay statements, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).  In the absence of such proof, there can be no 
deemed valid marriage.  The appellant may not be recognized 
as the veteran's surviving spouse for purposes of VA 
benefits.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The appellant's claim was received in August 2002.  She 
submitted supporting evidence with her claim that she knew 
was required from having gone in person to a VA office.  The 
RO wrote to her in July 2003 and asked for additional 
information to support her claim.  She responded in August 
2003.  

The RO again wrote to her for additional information/evidence 
in September 2003.  She was told her claim would be denied if 
she did not provide the requested information/evidence in 
October 2003.  The appellant responded in November 2003.  She 
provided additional evidence in March 2004.

The RO again wrote to her in September 2004 and January 2005, 
seeking additional information/evidence and explaining the 
need for such.  The appellant responded to each letter with 
additional evidence.

Her claim was denied, by way of an administrative decision, 
in November 2005.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The appellant 
clearly had actual knowledge of what was required to 
substantiate her claim in this case.  She had gone to a VA 
office to obtain all the necessary forms and submitted 
supporting evidence with her initial claim.  She responded to 
the numerous letters sent by the RO through the submission of 
evidence, statements, and answers to questionnaires.  She 
continually pressed her arguments for why she should be 
recognized as the veteran's surviving spouse.

Moreover, the appellant has not been prohibited from 
meaningful participation in the adjudication of her claim 
such that it affects the essential fairness of the 
adjudication.  She has continually provided 
information/evidence since July 2002 to her hearing in August 
2006.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the appellant's claim 
has been obtained.  The evidence developed in this claim 
included her submission of statements, statements from others 
in support of her claim, marriage and death certificates, and 
completed questionnaires.  The appellant also testified at a 
hearing at the RO in August 2006.

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record, which would be needed to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.


ORDER

Recognition as the surviving spouse of the deceased veteran 
for purposes of entitlement to VA benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


